Case 9:20-md-02924-RLR Document 1498 Entered on FLSD Docket 08/18/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

  IN RE: ZANTAC (RANITIDINE)                                                                       MDL NO. 2924
  PRODUCTS LIABILITY                                                                                20-MD-2924
  LITIGATION
                                                                   JUDGE ROBIN L. ROSENBERG
                                                         MAGISTRATE JUDGE BRUCE E. REINHART
  __________________________________/

  THIS DOCUMENT RELATES TO: ALL CASES

                                     PRETRIAL ORDER # 40
               Protocol for Modifying Particular Defendants in the Master Complaints

          Co-Lead Counsel for Plaintiffs and Defendants have, at the Court’s request, conferred to

  formulate a census process to assist in effective case management and the orderly progression of this

  MDL. See generally Pretrial Order # 15. At the July 9, 2020 status conference, the parties updated

  the Court with respect to their ongoing efforts to modify particular Defendants named in the Master

  Complaints.      This Pretrial Order provides the parties a streamlined mechanism for modifying

  particular Defendants named in the Master Complaints. 1 This Pretrial Order does not apply to

  substantive amendments to the Master Complaints (i.e., changes to the factual averments or claims

  asserted) and will be deemed to have no effect with respect to the timing and authority to amend

  pleadings under Federal Rule of Civil Procedure 15 and this Court’s Orders.

          Dropping Particular Defendants from the Master Complaints: In Perry v. Schumacher

  Group of Louisiana, 891 F.3d 954 (11th Cir. 2018), the Eleventh Circuit held that the stipulation of

  dismissal provided under Federal Rule of Civil Procedure 41(a)(1), which addresses voluntary

  dismissal, “may be used to dismiss only an ‘action’ in its entirety.” Id. at 958 (emphasis added).




  1
    Master Complaints as used in this Pretrial Order refers to the Master Personal Injury Complaint (Dkt. No. 887), the
  Consolidated Consumer Class Action Complaint (Dkt. No. 889), and the Consolidated Third Party Payor Class Complaint
  (Dkt. No. 888).
Case 9:20-md-02924-RLR Document 1498 Entered on FLSD Docket 08/18/2020 Page 2 of 2



  Thus, to properly effect a partial dismissal of particular Defendants, Plaintiffs must file (and the Court

  must rule upon), a motion under the Federal Rules of Civil Procedure.

          Modifying Defendants in the Master Complaints: The Court is aware that the parties may

  wish to make certain modifications to Defendants currently named in the Master Complaints,

  including substituting a different corporate entity for a currently named Defendant or adjusting the

  classification of a Defendant within the categories of Defendants named in the Master Complaints

  (i.e., Brand-Name Manufacturers, Generic Manufacturers, Distributors, Retailers, and Repackagers).

  At this stage of the proceedings, such modifications will be most efficiently managed through a

  motion under the Federal Rules of Civil Procedure.

          Process for Modifications to the Defendants in the Master Complaints: Any motion to

  add, drop, or dismiss Defendants from the Master Complaints or to amend the Master Complaints by

  interlineation to reclassify a Defendant shall set forth the specific paragraph numbers in the Master

  Complaints that are affected by the proposed modification, including identifying each Defendant to

  be dropped or modified as well as any language being removed and the language that will replace it.

          Liaison counsel shall at regular intervals assess the changes made to the Master Complaints

  pursuant to this procedure and inform the parties of the advancements with respect to the dropping or

  modifying of Defendants. In the event amended Master Complaints are filed, Plaintiffs shall

  incorporate all modifications to the pleadings submitted pursuant to the above process. Any amended

  Master Complaint shall specify in its title the version of the amended complaint (i.e., “First Amended

  Master Personal Injury Complaint”).

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 18th day of August,

  2020.

                                                          ____________________________________
                                                          ROBIN L. ROSENBERG
                                                          UNITED STATES DISTRICT JUDGE

                                                      2
